Opinion issued June 30, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00808-CV
———————————
In the
Interest of B.F,
a child

 

 
On
Appeal from the 313th District Court
Harris
County, Texas

Trial
Court Cause No. 2010-00600J
 

 
MEMORANDUM OPINION
          Appellant, Angelina Mayling Flores a/k/a
Angelina Munoz, has neither established indigence nor paid all the required
fees for this appeal to proceed.  See
Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless appellant is indigent); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (West 2005), § 101.041 (West Supp. 2010) (listing
fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  She also has not arranged for the preparation
and filing of an appellate record.  See
Tex. R. App. P. 35.3(a), (b)
(conditioning preparation of clerk’s and reporter’s records on satisfactory
arrangements for payment, unless appellant is indigent).
          This Court has twice notified Ms.
Munoz that this appeal was subject to dismissal, once for nonpayment of fees
and once for failure to arrange for a record. 
On both occasions, we referred Ms. Munoz to the appropriate
appellate rule by which she could claim indigence in this Court.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence).  Ms. Munoz has made no claim of indigence in
this Court, and she has not otherwise adequately responded to the notices that
the appeal is eligible for dismissal.  See
Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).  
          Accordingly, we dismiss the appeal for
want of prosecution.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.